TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 22, 2021



                                       NO. 03-21-00019-CV


                                     Hugo Cornejo, Appellant

                                                  v.

                           International Bank of Commerce, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE AND JUSTICES TRIANA, KELLY
                AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the Order Reviving Judgment signed by the trial court on November 5,

2020. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.